23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Patricia W. FROMAL, Plaintiff Appellant,v.James C. McCAULEY;  Virginia State Bar;  Peggy M. ParsonsJackson;  John E. Robins, Jr.;  Robert A. Boester;James L. Eason;  Unknown Conspirators,Defendants Appellees.
Nos. 92-2456, 93-1400.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 4, 1994.Decided April 11, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-93-622)
Patricia W. Fromal, appellant pro se.
Timothy G. Clancy, Cumming, Hatchett, Moschel & Patrick, Hampton, VA;  Stephen D. Rosenthal, Atty. Gen., Gail Starling Marshall, Deputy Atty. Gen., William H. Hauser, Senior Asst. Atty. Gen., W. Mark Dunn, Asst. Atty. Gen., Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing her 42 U.S.C. Secs. 1983, 1985, 1986 (1988) action (No. 93-1400) and denying her injunctive relief (No. 92-2456).*  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We consolidated these cases on appeal